Citation Nr: 1107930	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Des Moines, Iowa


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 2006 RO decision that granted service connection for 
obstructive sleep apnea (OSA) secondary to service-connected 
post-traumatic stress disorder (PTSD) and assigned a 
noncompensable rating following the pre-aggravation deduction.   
 
2.  Entitlement to an increased (compensable) rating for OSA.  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and SVZ


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 RO rating decision that denied a 
claim that there was CUE in a September 2006 RO decision that 
granted service connection for OSA secondary to service-connected 
PTSD and assigned a noncompensable rating following the pre-
aggravation deduction.  By this decision, the RO also denied an 
increased (compensable) rating for OSA.  In June 2009, the 
Veteran testified at a Travel Board hearing at the RO.  In 
October 2009, the Board remanded this appeal for further 
development.  

The issue of entitlement to an increased (compensable) 
rating for OSA is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received at the Board in February 2011, the 
Veteran withdrew his appeal concerning the issue of whether there 
was CUE in a September 2006 RO decision that granted service 
connection for OSA secondary to service-connected PTSD and 
assigned a noncompensable rating following the pre-aggravation 
deduction.  




CONCLUSION OF LAW

The criteria have been met for withdrawal of a substantive appeal 
of the issue of whether there was CUE in a September 2006 RO 
decision that granted service connection for OSA secondary to 
service-connected PTSD and assigned a noncompensable rating 
following the pre-aggravation deduction.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without the 
express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In March 2009, the Veteran submitted a VA Form 9 perfecting his 
appeal as to the issue of whether there was CUE in a September 
2006 RO decision that granted service connection for OSA 
secondary to PTSD and assigned a noncompensable rating following 
the pre-aggravation deduction, as identified in a March 2009 
statement of the case.  

In a written statement received at the Board in February 2011, 
the Veteran stated he was withdrawing his appeal as to the issue 
of whether there was CUE in a September 2006 RO decision that 
granted service connection for OSA secondary to PTSD and assigned 
a noncompensable rating following the pre-aggravation deduction, 
but was continuing his appeal as to the issue of entitlement to 
an increased (compensable) rating for OSA.  

Since the Veteran has withdrawn his appeal as to the issue of 
whether there was CUE in a September 2006 RO decision that 
granted service connection for OSA secondary to PTSD and assigned 
a noncompensable rating following the pre-aggravation deduction, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning that issue.  The Board 
therefore has no jurisdiction to review the issue.  Accordingly, 
the issue of whether there was CUE in a September 2006 RO 
decision that granted service connection for OSA secondary to 
service-connected PTSD and assigned a noncompensable rating 
following the pre-aggravation deduction is dismissed.  


ORDER

The appeal concerning the issue of whether there was CUE in a 
September 2006 RO decision that granted service connection for 
OSA secondary to service-connected PTSD and assigned a 
noncompensable rating following the pre-aggravation deduction is 
dismissed.  


REMAND

The other issue on appeal is entitlement to an increased 
(compensable) rating for OSA.  The Board finds that there is a 
further VA duty to assist the Veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  

The Veteran's OSA disability has been assigned a noncompensable 
percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6847.  
Under this code section, a 50 percent rating is assigned for OSA 
requiring the using of breathing assistance device such as a 
continuous airway pressure (CPAP) machine.  A 100 percent is 
assigned for chronic respiratory failure with carbon dioxide 
retention, cor pulmonale, or requiring tracheostomy.  38 C.F.R. 
§ 4.97.  The Board notes that as service connection for OSA was 
based on aggravation by PTSD, the Veteran was only compensated 
for the degree to which his service-connected PTSD aggravated his 
OSA.  Here, the RO assigned a pre-aggravation rating for OSA of 
50 percent.  The RO then deducted this 50 percent from the 
Veteran's post-aggravation rating, which, in this instance, was 
also 50 percent.  This resulted in the current noncompensable 
rating.  38 C.F.R. § 4.22, see also 38 C.F.R. § 3.322.  

The Veteran essentially contends that a compensable rating is 
warranted for his service connected OSA due to daytime fatigue 
and the need for increased pressure in his CPAP machine.  The 
Veteran specifically argues that prior to aggravation of his OSA 
by his service-connected PTSD, his OSA did not cause day-time 
hypersomnolence or require him to use a CPAP machine.  He states 
that, therefore, the pre-aggravation rating of 50 percent was 
incorrect, and that the pre-aggravation rate should be reduced to 
0 percent.  He argues that when the correct pre-aggravation rate 
(0 percent) rate is subtracted from his current rating of 50 
percent that would leave him a 50 percent rating.  

The Veteran was last afforded a VA diabetes mellitus examination 
in August 2007.  The Veteran reported that he continued to use a 
CPAP machine every night with a setting of 11.5 centimeters.  He 
reported that he had daytime fatigue and that he would have to 
rest half way home from work.  The Veteran denied any periods of 
coughing, apnea, or choking.  He also denied any other problems 
related to this OSA.  The physical examination showed no signs of 
respiratory distress after walking approximately 75 feet and no 
evidence of hypersomnolence during the interview.  The examiner 
concluded that the Veteran's OSA was stable and unchanged since 
an examination in May 2006.  

A February 2009 opinion from a VA physician noted that the 
Veteran's claims file was reviewed.  The physician indicated that 
the Veteran's PTSD had no bearing on the need for a CPAP machine 
for OSA, as it was an anatomical obstruction involving the upper 
airway, which required a CPAP machine for adequate ventilation 
while sleeping.  Thus, the physician concluded that even if the 
Veteran did not have PTSD, he would still require the use of a 
CPAP machine for his OSA.  

An August 2009 statement from J. R. Smale, M.D., indicated that 
the Veteran's medical history dated back well before 2001 (when 
he was diagnosed with PTSD) when the Veteran was diagnosed with 
snoring.  Dr. Smale reported the Veteran underwent a 
tonsillectomy and uvulectomy and correction of a deviated septum, 
which were ineffective at relieving OSA.  Dr. Smale further noted 
that the Veteran underwent a "follow-up" sleep study in 2004 
and was placed on CPAP therapy.  Dr. Smale stated that the 
Veteran had been on multiple psychotropic medications since 2001, 
which likely contributed to his weight gain and probably made his 
sleep apnea worse.  Dr. Smale remarked that those medications 
were due to the Veteran's depression and PTSD.  It was reported 
that the Veteran was noted to have sleep fragmentation and 
excessive daytime somnolence.  Dr. Smale concluded that the 
Veteran's OSA severity was aggravated by his service-connected 
PTSD and depression due to his weight gain and increased sleep 
disruption.  Dr. Smale commented that he believed the level of 
aggravation of the Veteran's sleep apnea by his PTSD was stable 
and permanent.  

In a subsequent statement received in February 2011, Dr. Smale 
noted that he had reviewed the Veteran's claims file, to include 
private and VA treatment records, VA examination reports, and 
medical articles.  Dr. Smale reported that the Veteran suffered 
from severe OSA and that he required a CPAP machine.  Dr. Smale 
indicated that "it [was] at least as likely as not (50%/50% 
medical probability) that [the Veteran's] need for the use of the 
CPAP machine, for severe OSA, [was] due to aggravation by PTSD 
with depression (resulting in sleep fragmentation and weight gain 
due to psychotropic medications)."  

Dr. Smale indicated that in evaluating the Veteran's medical 
history and risk factors, it was noted that prior to the 
emergence of symptoms of PTSD and depression in 2001, he 
underwent laser therapy of his soft palate and had an uvulectomy.  
Dr. Smale stated that the Veteran also previously underwent a 
tonsillectomy and correction of a deviated septum.  Dr. Smale 
remarked that those procedures should have (and did likely) 
reduce or eliminate the Veteran's need for a CPAP machine.  Dr. 
Smale indicated that the evidence supported a finding that prior 
to the emergence of symptoms of the Veteran's PTSD and 
depression, the Veteran did not have daytime hypersomnolence or 
require the use of a CPAP machine.  Dr. Smale commented that it 
was only after the emergence of the symptoms of PTSD and 
depression that the Veteran developed a worsening of his OSA.  It 
was noted that a significant factor in his worsening was weight 
gain (related to psychotropic medications issued to treat PTSD 
and depression).  
Dr. Smale reported that the Veteran's medical history supported a 
finding that he had an aggravation of symptoms of PTSD and 
depression beginning in 2001.  Dr. Smale stated that since that 
time, the Veteran had suffered from chronic symptoms of PTSD and 
depression (to include frequent nightmares; sleep disturbance, 
with insomnia; frequent awakenings; and daily nervousness, among 
others).  It was noted that the Veteran had a history of 
awakening in a state of panic.  Dr. Smale reported that, more 
significantly, the Veteran has been maintained on multiple 
psychotropic medications since 2001, which had resulted in weight 
gain.  Dr. Smale indicated that it was in that setting that the 
Veteran clearly developed an aggravation of his underlying OSA, 
culminating in a diagnostic sleep study in 2004 (and the 
subsequent recommendation for CPAP treatment).  Dr. Smale 
referred to VA examiners statements, and specifically to a 
February 2009 opinion from a VA physician that the Veteran's PTSD 
had no bearing at all on the need for a CPAP machine.  Dr. Smale 
stated that such opinion did not account for the effects of 
weight gain and sleep fragmentation as previously discussed.  

Dr. Smale specifically commented that "it [was] at least as 
likely as not that prior to aggravation by the PTSD and 
depression, the Veteran's sleep apnea was not of such severity as 
to cause daytime hypersomnolence or require him to utilize a CPAP 
device."  Dr. Smale stated that contrary to the opinions cited 
by VA examiners, not all patients with sleep apnea require the 
use of a CPAP.  Dr. Smale remarked that "it [was] at least as 
likely as not (50%/50% medical probability) that weight gain and 
sleep fragmentation, related to PTSD and depression, [had] led to 
aggravation of [the Veteran's] sleep apnea such as to cause 
daytime sleep hypersomnolence and required him to utilize a CPAP 
device."  Dr. Smale specifically remarked that prior to the 
aggravation by the Veteran's PTSD, it could be said that his 
baseline disability was such that he did not have daytime 
hypersomnolence or require the use of a CPAP device.  

The Board observes that the Veteran has not been afforded a VA 
examination as to his OSA in over three and a half years.  
Furthermore, the additional evidence added to the record raises a 
question as to whether the rating assigned for the level of the 
Veteran's pre-aggravation disability due to OSA (currently 50 
percent), was accurate.  Therefore, the Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was approximately 
two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board also finds that it is necessary for the 
examiner to indicate whether the Veteran's OSA symptoms consisted 
of daytime hypersomnolence or required the use of a CPAP machine 
prior to any aggravation by his service-connected PTSD.  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for his OSA 
since January 2010.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of any related medical records 
which are not already in the claims folder.  
Specifically, relevant VA treatment records 
since January 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination 
to determine the severity of his OSA.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  All signs and symptoms of 
the OSA should be reported in detail, 
including all information necessary for 
rating the disability under 38 C.F.R. § 4.97, 
Diagnostic Code 6847.  

Based on a review of the claims file, 
including the new evidence, and upon 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's OSA 
symptoms prior to the aggravation by his 
service-connected PTSD consisted of 
persistent daytime hypersomnolence and/or 
required the use of a breathing assistance 
device such as a continuous airways pressure 
(CPAP) machine.  The examiner should also 
specifically comment on the August 2009 and 
February 2011 statements from Dr. Smale.  The 
examiner should then identify the severity of 
the symptomatology since aggravation began.   

3.  Thereafter, the RO should review the 
Veteran's claim for entitlement to an 
increased (compensable) rating for OSA.  The 
RO should consider all evidence available 
when assessing the base rating for the 
disability due to OSA prior to aggravation, 
and when assessing the current disability 
rating for such after aggravation.  The 
Veteran should be compensated for the 
difference between the two, if such was 
caused by or attributable to service-
connected PTSD.  If the claim for a 
compensable rating is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


